Citation Nr: 1741541	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for pituitary adenoma with acromegaly and hypogonadism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel






INTRODUCTION

The Veteran served on active duty from July 1969 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for his service-connected pituitary adenoma with acromegaly and hypogonadism, the claims file reflects that the Veteran has been receiving treatment at the Naval Medical Center San Diego for his disability.  The records in the claims file are only up to January 2014, and the January 2014 endocrinology records note that he had a mild elevation in insulin-like growth factor (IGF-1) level and was due for repeat testing and surveillance in three months.  As it appears that the Veteran is receiving continuing treatment for his pituitary adenoma with acromegaly and hypogonadism from the Naval Medical Center San Diego, on remand, updated treatment records should be obtained.

Additionally, all updated VA treatment records should be obtained and associated with the claims file. 

Also, the Veteran's disability is rated under 38 C.F.R. § 4.119, Diagnostic Code 7915-7908.  Diagnostic Code 7915 indicates that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  Under Diagnostic Code 7908, acromegaly warrants a 30 percent disability rating if manifest by enlargement of acral parts or overgrowth of long bones, and enlarged sella turcica.  A 60 percent rating is warranted if manifest by arthropathy, glucose intolerance, and hypertension.  A 100 percent rating is warranted if manifest by evidence of increased intracranial pressure (such as visual field defect), arthropathy, glucose intolerance, and either hypertension or cardiomegaly.  Id.

The Veteran was most recently afforded a VA examination in March 2014.  A physical examination was unremarkable other than for the Veteran's baseline acromegalic changes of frontal bossing coarse facial features, submandibular axis, and no significant arthropathy of the extremities.  The examiner noted a diagnosis of acromegaly, hypogonadism secondary to acromegaly, with no worsening of symptoms and no new changes.  The examiner indicated that the Veteran had findings, signs, or symptoms attributable to acromegaly of enlargement of acral parts and arthropathy.  The examiner then stated that there was no worsening of symptoms or no new signs of acromegaly and the arthropathy was from degenerative arthritis and gout and not secondary to acromegaly.

The March 2014 VA examination is inadequate as the examiner provided contradictory information by stating that findings, signs, or symptoms attributable to acromegaly included arthropathy, but then stated that arthropathy was from degenerative arthritis and gout.  The examiner also failed to provide a rationale for the conclusion that arthropathy was from degenerative arthritis and gout.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the examiner did not address an April 2011 letter from Dr. A.H. of the Naval Medical Center San Diego, who opined that it was more likely than not that the Veteran's severe joint pain/arthropathy in his feet was secondary to his acromegaly.  The examiner also indicated in the history portion of the examination report that there was no glucose intolerance, but did not address treatment records from the Naval Medical Center San Diego, which show treatment for and list impaired fasting glucose under the list of the Veteran's chronic problems.  The VA examination also did not contain findings as to whether the Veteran has hypertension or evidence of increased intracranial pressure (such as visual field defect).  Accordingly, on remand the Veteran must be provided a VA examination with comprehensive findings that address all the relevant criteria necessary for an appropriate evaluation.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from the Naval Medical Center San Diego from the period of January 2014 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  Obtain updated VA treatment records, if any, for the period from April 2013 to the present.

3.  After completing the development requested in item 1 and item 2, schedule the Veteran for a VA examination with a clinician with appropriate expertise in order to ascertain the severity of his service-connected pituitary adenoma with acromegaly and hypogonadism.  The claims file should be made available to the examiner for review.  All necessary testing should be accomplished and all pertinent symptomatology and findings must be reported in detail.

The examiner should describe the Veteran's disability in accordance with the VA rating criteria.  The examiner should specifically note if the Veteran's acromegaly is manifested by arthropathy, glucose intolerance, hypertension, or evidence of increased intracranial pressure (such as visual field defect).  In so doing, the examiner should reconcile his or her opinion with the evidence of record, including an April 2011 letter from Dr. A.H. of the Naval Medical Center San Diego.
A complete rationale for all opinions must be provided.  If the examiner cannot respond to an inquiry without resort to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

